Citation Nr: 0321114	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-05 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
myopic choroidal degeneration and staphloma of the right eye, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1960 to February 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO) which denied the veteran an 
increased disability evaluation for his right eye disorder 
and entitlement to a TDIU. 


REMAND

The veteran claims entitlement to a disability evaluation in 
excess of 30 percent for myopic choroidal degeneration and 
staphloma of the right eye on the basis that the currently 
assigned disability evaluation does not accurately reflect 
the severity of that disability.  A review of the record 
leads the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the veteran's claim at 
this time.

Additionally, the veteran also claims that he is entitled to 
a total disability evaluation based on individual 
unemployability (TDIU) as a result of his service-connected 
myopic choroidal degeneration and staphloma of the right eye.  
The Board finds that the issue of an increased disability 
evaluation for myopic choroidal degeneration and staphloma of 
the right eye raises questions as to the parameters of the 
veteran's disability and is inextricably intertwined with the 
issue of entitlement to TDIU.  Therefore, the Board may not 
properly review the veteran's claim for entitlement to TDIU 
until the RO develops and adjudicates the veteran's claim of 
entitlement to an increased disability evaluation for myopic 
choroidal degeneration and staphloma of the right eye.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

A preliminary review of the veteran's claims file indicates 
that it would be helpful in this case to afford the veteran 
an additional VA examination.  The Board observes that the 
veteran was most recently afforded VA examinations in 
November 2000 and March 2003 in connection with his claims of 
entitlement to an increased disability evaluation for his 
right eye disorder and entitlement to a TDIU, and that 
reports of those examinations are associated with the 
veteran's claims file.  Nevertheless, the examination reports 
do not include the objective clinical findings necessary to 
evaluate the veteran's service-connected myopic choroidal 
degeneration and staphloma of the right eye under the 
Schedule for Rating Disabilities, and more specifically, 
under 38 C.F.R. § 4.74, Diagnostic Code 6005 (2002).  
Likewise, the VA examination reports do not provide the 
necessary information to determine whether the veteran's 
service-connected right eye disorder is so severe that it is 
impossible for him to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2002).  

Moreover, the VA examination reports and VA treatment records 
create a question as to the veteran's disability picture.  In 
this regard, the Board observes that the VA examinations and 
medical records were conflicting as to the severity and 
manifestations of the veteran's myopic choroidal degeneration 
and staphloma of the right eye.  With regard to the veteran's 
myopic choroidal degeneration and staphloma of the right eye, 
the medical evidence fails to provide the necessary clinical 
findings required to accurately measure his visual acuity in 
his right eye.  The Board observes that the March 2003 VA 
examiner noted the veteran's visual field loss appeared 
exaggerated and was inconsistent with his visual acuity, and 
that hysterical visual loss was unconfirmed.  However, other 
records note that the veteran's visual acuity has remained 
unchanged and do not discuss the possibility of hysterical 
visual loss.  Furthermore, the veteran's medical records 
provide various opinions that differ as to whether the 
veteran is considered "legally blind," and fail to provide 
the necessary objective criteria for such a determination, 
for purposes of analysis.

In addition, the medical evidence is conflicting as to 
whether the veteran is considered unemployable.  While the 
veteran's VA primary care physician has opined that the 
veteran is unemployable, VA examiners failed to provide an 
opinion as to whether the veteran's service-connected right 
eye disorder, standing alone, is of sufficient severity to 
realistically render the veteran unable to obtain and retain 
substantially gainful employment. The Board acknowledges the 
opinions that the veteran is "disable[d] from his usual work 
and unemployable."  However, the Board points out that the 
records associated with the veteran's VA vocational 
rehabilitation file indicate that although the veteran was 
unable to work in his field of carpentry, there were 
alternative positions which utilized his knowledge of 
carpentry, which the veteran could be trained for, but that 
the veteran was unmotivated to secure training and employment 
and was only interested in physical limitations and financial 
stability.  Likewise, the opinions submitted by the veteran 
attesting to his unemployability do not include objective 
clinical findings or the rationale for such determinations.  
In short, it is unclear from the evidence of record what the 
veteran's symptomatology and manifestations are attributed to 
his myopic choroidal degeneration and staphloma of the right 
eye.  The Board cannot render an informed decision concerning 
the level of disability caused by the veteran's service-
connected myopic choroidal degeneration and staphloma of the 
right eye in the absence of specific medical information.  
See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The veteran should be afforded an 
ophthalmology examination by an 
ophthalmologist to ascertain the 
severity and manifestations of his 
myopic choroidal degeneration and 
staphloma of the right eye.  The 
examining physician should review the 
claims file, conduct all indicated 
studies, report pertinent medical 
complaints, symptoms and clinical 
findings, and address the following 
matters, providing a medical rationale 
for all conclusions and opinions.  The 
examiner is requested to review the 
veteran's records with a view towards 
assessing the veteran's current level of 
impairment due to myopic choroidal 
degeneration and staphloma of the right 
eye.  The examiner is also requested to 
report complaints and clinical findings 
in detail, and to clinically correlate 
the veteran's complaints and findings to 
each diagnosed disorder and with the 
pertinent schedular criteria, including 
38 C.F.R. § 4.84, Diagnostic Code 6005 
(2002).  The examiner must also specify 
which disorders or manifestations are 
causally or etiologically related to the 
veteran's service-connected myopic 
choroidal degeneration and staphloma of 
the right eye.  The examiner, in 
determining whether the veteran is 
capable of obtaining and retaining 
substantially gainful employment, should 
indicate whether the veteran is 
considered "legally blind" under the 
applicable standards, as well as 
distinguish between manifestations and 
impairments related to the veteran's 
myopic choroidal degeneration and 
staphloma of the right eye and those 
impairments related to the veteran's 
other nonservice-connected disabilities.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, and based on this review 
and the findings of the examination, 
provide an opinion as to the extent and 
severity of the veteran's right eye 
disorder and whether the veteran is 
considered employable according to 
38 C.F.R. §§ 4.16 and 4.18.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2002), the claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that 
he or she has reviewed the claims 
folder.  

2.  CONTEMPORANEOUSLY, advise the veteran 
that a VA examination is necessary 
because the evaluations of record do not 
report the clinical findings necessary to 
evaluate the veteran's myopic choroidal 
degeneration and staphloma of the right 
eye, as the applicable criteria of 
38 C.F.R. § 4.84, Diagnostic Code 6005 
and 38 C.F.R. § 4.16 and 4.18 are not 
fully addressed.   The veteran MUST also 
be advised that his failure to report for 
a scheduled examination may have 
consequences adverse to the claim.  When 
a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim or a claim for increase, 
the claim shall be disallowed.  See 
38 C.F.R. § 3.655(b).

3.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




